DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remark
This Office Action is in response to preliminary amendment filed July 19, 2019, which has been entered into the file.  
By this amendment, the applicant has amended claims 1-20.  
Claims 1-20 remain pending in this application.  
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claim 1 has been amended to include the phrase “a light source reconfigurable to provide a plurality of incidence angles on said master hologram” that is not fully supported by the specification of originally filed.  
Claim 6 has been amended to include the phrase “for each of said plurality of incident beam directions said master hologram has a modulation exceeding that required to achieve a target beam ratio of said diffracted and zero order beams”, that is not fully and explicitly supported by the specification of originally filed.  
Claim 7 has been amended to include the phrase “plurality of incident beam directions said master hologram has a modulation exceeding by up to 5% that required to achieve a target beam ration of said diffracted and zero order beams” that is not fully and explicitly supported by the specification of originally filed.  
Claim 8 has been amended to include the phrase “plurality of incident beam directions said master hologram has a modulation exceeding by up to 10% that required to achieve a target ratio of said diffracted and zero order beams”, which is not fully and explicitly supported by the specification of originally filed.  
Claim 19 has been amended to include the phrase “intermediate holographic medium and contact copy holographic medium are supported curved substrates” that is not fully supported by the specification of originally filed.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The phrase “from the group of a liquid crystal and polymer material system, a holographic photopolymer and a surface relief grating” recited in claim 5 is confusing and indefinite since the listed elements do not define a single metes and bounds sought for patenting.  
The phrase “said third hologram is a copy” recited in claim 10 is confusing and indefinite since it lacks proper antecedent basis from its based claim.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-8, 10-13, 17 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over the patent issued to Moss et al (PN. 5,016,953) in view of the patent issued to Katsumata et al (PN. 6,266,166).
Moss et al teaches a method for producing a plurality of holograms with a plurality of prescriptions from common master hologram ((33a, Figures 2 and 3), wherein the method comprises the step of providing a master hologram (33a, Figures 2 and 3), configured to provide a diffracted (reflected light 48) and zero-order beams angles (46) for each of a plurality of incident beam directions, the step of providing an intermediate holographic medium holographic medium (47, Figure 3), the step of providing a light source (41, Figure 3) configured to provide light in a first direction of light in the zero order beam (46, without diffraction) and the diffracted beam in the second direction using the master hologram (33a) wherein the zero order beam and the diffracted beam interfere with each other in the intermediate holographic medium (47) to form an intermediate master hologram (i.e. the copy hologram 47).  Moss et al further teaches that the single beam exposure (via the system shown in Figure 3) may be repeated to make more copies of the holograms (please see Figure 4).  This means the intermediate master hologram (47) may be placed in contact with a contact copy holographic medium (49, in step 51), and further illuminating an external surface of the intermediate master hologram (47) with a second light in the first direction, said intermediate master hologram diffracting the second light to a second diffracted beam in a second direction (48) and the second diffracted beam interferes with zero order beam in contact copy holographic medium to form a contact copy hologram (such as 49, Figure 4).  
This reference has met all the limitation of the claims.  Moss et al teaches that the intermediate master hologram and the contact copy hologram are each formed by the interference of the diffracted beam diffracted by the master hologram and the zero order beam but this reference does not teach explicitly that the zero order beam is diffracted by the master hologram.  Katsumata et al in the same field of endeavor teaches a copy hologram method 
These references further do not teach explicitly that the light illuminates on the master hologram is a light of a first polarization.  However whether to use a polarized or un-polarized light to illuminate the master hologram for recording is a matter of design choice to one skilled in the art since it does not affect the recording of the copy hologram.  
These references do not teach explicitly that the light source is reconfigurable to provide a plurality of incidence angles on the master hologram.  The instant application also does not teach explicitly about the light source that is reconfigurable to provide a plurality of incidence angles.  This feature therefore can only be examined in the broadest interpretation.  The laser light taught by Moss et al maybe moved to provide illumination light of different incident angles as desired.  
With regard to claim 2, Moss et al teaches that the single beam exposure may be applied repeatedly, which including illuminating, diffracting, interfering, placing steps being repeated multiple times.  
With regard to claim 3, it is implicitly true that the second direction or the direction of the diffracted light falls within the diffraction efficiency angular bandwidth of the master hologram, (Figure 3 of Moss et al and Figure 4 of Katsumata et al).  

With regard to claim 5, Katsumata et al teaches that the hologram is recorded into a material includes a holographic photopolymer, (please see column 14, line 21).  
 With regard to claims 6-8, these features are not fully supported by the specification of originally filed for the reasons set forth above.  These claims can therefore only be examined in the broadest interpretation.  Since the target beam ratio of the diffracted and zero order beams can be arbitrarily set, the master hologram taught by Moss et al in light of Katsumata et al can be designed to have the modulation required to achieve the desire beam ratio. 
With regard to claim 10, Moss et al teaches that the contact copy hologram (or can be referred to as the third hologram, 49) is a copy of the intermediate master hologram (47) and the intermediate master hologram is a copy of the master hologram (33a, Figures 2 and 3).  
With regard to claim 11, it is implicitly true or obvious to one skilled in the art to make the zero order and diffracted beams in at least one of the diffracting or further illuminating steps have power in the ratio of 1:1 for the benefit of making the recording with good quality.  
With regard to claim 12, as shown in Figure 3, Moss et al teaches that the intermediate master hologram (33a) and contact copy holographic medium are separated by an air gap.  
With regard to claim 13, Katsumata et al teaches to include at least one index matching optical layer (7, Figure 4) is provided.  

With regard to claim 18, Katsumata et al teaches that the hologram recording material may be coated onto a glass substrate, (please see column 1, lines 31-32).  

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moss et al and Katsumata et al as applied to claim 1 above, and further in view of the US patent application publication by Robinson et al (US 2013/0308185 A1).
The method for producing a plurality of holograms taught by Moss et al in combination with the teachings of Katsumata et al as described for claim 1 above has met all the limitations of the claim.  
With regard to claim 9, these references do not teach explicitly to include a half wave plate and a linear polarizer.  Robinson et al in the same field of endeavor teaches a method for providing a polarized illumination light (from polarizer 202, Figure 22) with a half wave plate (204) and a cleanup polarizer (206) for providing a polarized light with pure polarization state to illuminate the spatial light modulator (48).  It would then have been obvious to one skilled in the art to apply the teachings of Robinson et al to provide a polarized illumination light with a half wave plate and a cleanup polarizer for the benefit of providing a polarized illumination light with pure polarization state to copy the hologram with good efficiency.  

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moss et al and Katsumata et al as applied to claim 1 above, and further in view of the US patent issued to Taniguchi et al (PN. 5,225,918).  

With regard to claim 14, Taniguchi et al teaches that the contact holographic medium (a1 to ax, Figure 7) may be formed as part of a mechanically translatable continuous lamina.  It would then have been obvious to one skilled in the art to apply the teachings of Taniguchi et al to modify the method of Moss et al in light of Katsumata et al to alternatively apply the method for producing a plurality of holograms in a translatable lamina.  

Claim 15 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moss et al and Katsumata et al as applied to claim 1 above, and further in view of the US patent application publication by Popovich et al (US 2015/0177688 A1).    
The method for producing a plurality of holograms taught by Moss et al in combination with the teachings of Katsumata et al as described for claim 1 above has met all the limitations of the claim.  
With regard to claims 15 and 16, these references do not teach explicitly to include voltage generator to apply voltage across the holographic medium to vary the refractive index of the medium via the applied voltage.  Popovich et al in the same field of endeavor teaches an apparatus for copying hologram wherein a voltage source (40, Figure 2) is provided to apply voltage across at least one of the master hologram and the copy hologram to vary the refractive index modulation of the at least one of the master hologram and the copy hologram, (please see the abstract) during the exposure of the illumination light.  It would then have been obvious to one skilled in the art to apply the teachings of Popovich et al to make at least one of the master .  

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moss et al and Katsumata et al as applied to claim 1 above, and further in view of the US patent issued to Arns (PN. 5,198,914).    
The method for producing a plurality of holograms taught by Moss et al in combination with the teachings of Katsumata et al as described for claim 1 above has met all the limitations of the claim.  
With regard to claim 19, these references do not teach explicitly that the holographic medium are supported by curved substrates.  Arns in the same field of endeavor teaches that holographic medium (23, Figures 4A and 4B) may be supported by curved substrate (25) to record hologram with physical curvature.  It would then have been obvious to one skilled in the art to apply the teachings of Arns to modify the method taught by Moss et am and Katsumata et al alternatively produce holograms with physical curvature to meet different application requirement.  

 Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moss et al and Katsumata et al as applied to claim 1 above, and further in view of the US patent application publication by Aye et al (US 2002/0018040 A1).    

With regard to claim 20, these references do not teach explicitly that the contact copy hologram forms part of a waveguide.  Aye et al in the same field of endeavor teaches that the holographic recording medium with recorded hologram may be formed as part of a waveguide (16, Figure 4).  It would then have been obvious to one skilled in the art to apply the teachings of Aye et al to modify the method taught by Moss et al in combination with Katsumata et al to alternatively form the hologram as part of waveguide for the benefit allowing the hologram be utilized with a waveguide to meet the desired application requirements. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUDREY Y CHANG whose telephone number is (571)272-2309.  The examiner can normally be reached on M-TH 9:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone B Allen can be reached on 571-272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 


AUDREY Y. CHANG
Primary Examiner
Art Unit 2872



/AUDREY Y CHANG/            Primary Examiner, Art Unit 2872